Title: To John Adams from James McHenry, 31 August 1799
From: McHenry, James
To: Adams, John



Sir.
Trenton. War Department 31 Augt. 1799.

I have the honour to submit for your approbation the inclosed list for promotions and appointments in the Twelfth Regiment of Infantry, and request if approved your authority to announce to the several candidates their respective appointments—I also submit the recommendations of those who are nominated as second Lieutenants.
I have the honour to be, with the greatest respect, Sir, / Your most & / most hbe st.

James McHenry